Title: To James Madison from David Montagu Erskine, 10 January 1807
From: Erskine, David Montagu
To: Madison, James



Sir
Washington Jany 10. 1807.

I have the Honor to acknowledge the receipt of your letters of the 7th. & 9th. inst. in answer to mine of the 4th. respecting "Certain British Seamen who have been guilty of mutiny & piracy", and have taken shelter in the United States.
I am very sorry to find that the Government of the U. S. does not conceive that it would be justified by the existing Laws in causing the British Seamen to be surrender’d up.
It must be well known to you that I have no authority over the Commanders of H. M. Ships; but I will immediately make the communication stated in your letter to me on the subject of "Certain American subjects detained on board British Ships of war lying in the Harbours of Virginia", to the Officer who has the command of that Station (Captn. Douglas) & who I have no doubt will feel every disposition to comply with the demands of the Government of the United States as far as is consistent (according to the best of his judgment) with his duty & his orders from his Superior Officers.  With the highest Respect & consideration, I remain Sir your most obedt. humble servant

D. M. Erskine

